IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-60807
                           Summary Calendar



TADESSE DEMEKE FELEKE,

                                           Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                           Respondent.

                         --------------------
                  Petition for Review of an Order of
                   the Board of Immigration Appeals
                             (A29 573 339)
                         --------------------
                          September 30, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Tadesse Demeke Feleke petitions for review of an order of

the Board of Immigration Appeals (“BIA”) dismissing his appeal of

the immigration judge’s order denying his application for asylum

and withholding of deportation.    He argues that he is entitled to

asylum because he was persecuted while living in Ethiopia and

that he has a well-founded fear that he will be persecuted if he

returns there.    He avers that the BIA abused its discretion in

denying asylum and that the case should be remanded for the BIA

to consider evidence of current country conditions since the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 98-60807
                                  -2-

immigration judge’s decision was rendered in 1992.

     This court will uphold the BIA’s factual finding that an

alien is not eligible for asylum if it is supported by

substantial evidence.    Gomez-Mejia v. INS, 56 F.3d 700, 702 (5th

Cir. 1995).   The substantial-evidence standard requires only that

the BIA’s conclusion be based on the evidence presented and that

the decision is substantially reasonable.      Carbajal-Gonzalez v.

INS, 78 F.3d 194, 197 (5th Cir. 1996).      The petitioner has the

burden to “‘show that the evidence he presented [i]s so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”    Jukic v. INS, 40 F.3d 747, 749

(5th Cir. 1994) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

483-84 (1992)).   This court will uphold the BIA’s determination

whether to grant asylum unless the petitioner shows that the

action was arbitrary, capricious, or an abuse of discretion.

Jukic, 40 F.3d at 749.

     The BIA’s decision is based upon the record evidence and is

substantially reasonable.    Feleke has not adduced evidence that

compels a finding either that he was persecuted by the Ethiopian

government or that he has a well-founded fear of persecution.

See Jukic, 40 F.3d at 749.    Further, "[t]he proper venue for

proffering new evidence is not the Fifth Circuit on appeal, but

the BIA through a motion to reopen the case."      Faddoul v. INS, 37
F.3d 185, 188 (5th Cir. 1994).    A remand to consider additional

evidence is appropriate only if "(1) the additional evidence to

be offered is material and (2) there were reasonable grounds for

the alien's failure to submit the additional evidence to the
                           No. 98-60807
                                -3-

agency."   Miranda-Lores v. INS, 17 F.3d 84, 85 (5th Cir. 1994).

Feleke neither describes the additional evidence of current

country conditions nor explains why he did not move the BIA to

reopen the case.   Therefore, remand is denied.

     The petition for review is DENIED.